Title: To James Madison from Alexander White, 19 May 1794
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 19h May 1794
I am favd with yours of 12th. instant—since which a Gentleman has arrived from Philadelphia who left it on Wednesday, and says the Embargo is not to be continued.
I should myself prefer a direct tax to an extension of the Excise, or to the introduction of any new indirect tax which has yet occurred to my mind. Whether a tax on Carriages (except as an article of manufacture in the hands of the Maker or Vendor) can come under the latter description is at least equivocal. By a direct tax I understand a tax in which no one participates except the man who pays it. With this understanding of the Constitution I cannot distinguish between a tax on my Carriage, and a tax on any other part of my property real or personal. Adieu and believe me Yours &c
Alexr White
